DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 2, and 7 are objected to because of the following informalities:  A is capitalized in line 8 and should be lower case.  Claim 2 needs a period at the end of the claim.  Claim 7 has extraneous spaces in the claim.
Appropriate correction is required.
Specification
The use of the term “reed pipe fittings”, which appears to be a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an inner flexible screen mobile terminal, a sliding stroke limit structure, a structure in claim 1, a transmission mechanism in claim 2, and a torque mechanism in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 is rejected because it is unclear what a reed pipe fitting constitutes in light of the specification rendering the claim vague and indefinite.  Claim 7 recites the limitation "reed pipe" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 recites the limitation "one reed pipe fitting" in line 6; this is double inclusion as it is unclear if this is a different reed pipe fitting or referring to one of the pair of reed pipe fittings.  There are multiple reed pipes claimed, but it is unclear if the reed pipe is referring to the multiple or a separate reed pipe rendering the claim vague and indefinite.
Claim 7 appears to contain the trademark/trade name Reed Pipe.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hinge fitting component and, accordingly, the identification/description is indefinite.  If the term “reed pipe” has a different intention, please clarify for the record.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Jiang et al. (U.S. 2019/0086960) [960].
Regarding Claim 1, Reference [960] discloses a hinge for an inner flexible screen mobile terminal (140), comprising a left support structure (110), a right support structure (120) and a middle support structure (151); wherein the hinge further comprising a pair of left connecting arms (arms of 110) and a pair of right connecting arms (arms of 120), the left connecting arms and the right connecting arms are respectively rotatably connected on the left side and the right side of the middle support structure, the left support structure and the left connecting arm, the right support structure and the right connecting arm are slidingly connected and provided with a sliding stroke limit structure (structure of 120); A left rotatable support member and a right rotatable support member are respectively provided between the left connecting arm and the right connecting arm on the inner side of the hinge, the left rotatable support member and the night rotatable support member are rotatably connected to the upper portions of left and right sides of the middle support structure respectively, a structure is provided between the left connecting arm and the left support structure and between the right connecting arm and the right support structure to prevent their relative rotation, a compression spring (173) is provided between the left connecting arm and the left support structure and between the right connecting arm and the right support structure, and the left rotatable support member and the right rotatable support member are rotated downwards to a lower position to leave a space for accommodating a bent portion of the flexible screen when the hinge is folded, and when the hinge is rotated to a state corresponding to the spreading of the flexible screen, the left rotatable support member and the night rotatable support member are rotated to a higher position, and the left support structure and the right support structure are respectively provided with a rotation guide structure for the left rotatable support member and the right rotatable support member.
Regarding Claim 2, Reference [960] discloses wherein the left connecting arm and the right connecting arm are connected by a transmission mechanism to achieve synchronous reverse rotation
Regarding Claim 3, Reference [960] discloses wherein the middle support structure, the left rotatable support member and the night rotatable support member, the left support structure, and the right support structure jointly constitute a support structure for the spreading of the flexible screen.
Regarding Claim 4, Reference [960] discloses wherein a torque mechanism (170) is provided between the middle support structure and the left connecting arm and between the middle support structure and the right connecting arm.
Regarding Claim 5, Reference [960] discloses wherein the left rotatable support member and the right rotatable support member are respectively formed by integrally connecting a plurality of finger-shaped structures, and the rotation guide structure comprise a guide plate arranged in a grid plate shape and is provide with a guide groove, and the guide plate fits the clearance of the finger-shaped structures.
Regarding Claim 6, Reference [960] discloses wherein the rotation guide structure is provided with a guide groove (slideways), and the left rotatable support member and the right rotatable support member are respectively provided with guide rods (protrusions) mating with the guide groove, and a flat groove is provided at the top of the guide groove, and when the hinge is rotated to a state corresponding to the spreading of the flexible screen, the movement of the left support structure and the right support structure back to the middle makes the guide rod to enter the flat groove and lock the state corresponding to the spreading of the flexible screen that the hinge is rotated to.
Regarding Claim 8, Reference [960] discloses wherein the left connecting arm and the right connecting arm are respectively on the inside of the left support structure and the right support structure, and the sliding stroke limit structure adopts a structure that mates long holes and pins.
Regarding Claim 9, Reference [960] discloses the flexible screen is laid on the inner side of the hinge, and is only fixedly connected to the middle portion of the middle support structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. 2019/0086960) [960] in view of Hsu et al. (U.S. 2016/0370829 A1) [829].
Claim 7, as best understood, Reference [960] discloses the claimed invention, but does not explicitly disclose the reed pipe and reed pipe fittings.
Nevertheless, Reference [829] teaches structure with longitudinal components that are overlapped that meet the recitation of reed pipes and fittings as best understood.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the hinge assembly of Reference [960] with inner hinge components 30, 80, and 90 as taught by Reference [829] in order to have greater torque applied to the hinge device and thereby enhancing fixing or locating of the hinge in operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/JASON W SAN/Primary Examiner, Art Unit 3677